Matter of Demetrius R. (Elsie R. -- Danian C.) (2016 NY Slip Op 05023)





Matter of Demetrius R. (Elsie R. -- Danian C.)


2016 NY Slip Op 05023


Decided on June 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 23, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Webber, JJ.


1529 1528

[*1]In re Demetrius R., and Another, Children Under Eighteen Years of Age, etc., Elsie R., Respondent-Appellant, Commissioner of Social Services of the City of New York, Petitioner-Respondent, Danian C., Respondent.


Steven N. Feinman, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Susan Paulson of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Patricia Colella of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about January 22, 2015, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about June 18, 2014, which found that respondent mother medically neglected the subject child, Kassandra C., unanimously affirmed, without costs. Appeal from fact-finding order, unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
A preponderance of the evidence supports the court's finding of neglect based on the facts that the mother minimized the danger to the child from a vegan diet, which resulted in a diagnosis of failure to thrive, her refusal to permit the child to be vaccinated, and her failure to act promptly to obtain medical assistance and nutritional advice to ameliorate the child's condition (see Matter of Joshua Hezekiah B. [Edgar B.], 77 AD3d 441, 442 [1st Dept 2010], lv denied 15 NY3d 716 [2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 23, 2016
CLERK